EXAMINER’S AMENDMENT
In the specification:1

Please replace the paragraph2 at col. 8, line 60-col. 9, line 15, with the following amended paragraph:
When the vehicle is stopped, the controller/control unit 228R2 subtracts the reference value of the vehicle attitude angle θv read out from the memory 228R4 from the current summed angle θ detected by the acceleration sensor 316 to calculate the road surface angle θr. The road surface angle θr is recorded into the memory 228R4 as the new reference value of the road surface angle θr. "When the vehicle is stopped" is, for example, the time when the value detected by the acceleration sensor 316 becomes stable after the vehicle speed obtained by the vehicle speed sensor 312 became 0. The reason why it is the time when the value detected by the acceleration sensor 316 becomes stable is that it takes a little time for the attitude of the vehicle 300 to become stable after the vehicle 300 stops and thus, in a state where the vehicle attitude is not stable, it is difficult to detect the accurate summed angle θ. The "the time when the value becomes stable" may be defined as the time when the variations in the values detected by the acceleration sensor 316 per unit time becomes equal to or less than a threshold, or as the time when a given period of time has elapsed after the vehicle speed detected by the vehicle speed sensor 312 became 0. The time "when the vehicle is stopped", the "threshold" and the "given period of time" can optionally be set based on an experiment or simulation by a designer.

s 1-5 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: See July 28, 2021 PTAB Decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on December 15, 2021.  These drawings are  acceptable.

Correspondence
All correspondence relating to this ex parte reexamination proceeding should be directed:

By Mail to:	Mail Stop Ex Parte Reexam
	Central Reexamination Unit
	Commissioner for Patents
	United States Patent & Trademark Office
	P.O. Box 1450
	Alexandria, VA 22313-1450


By FAX to:	(571) 273-9900
	Central Reexamination Unit

By hand:	Customer Service Window
	Randolph Building
	401 Dulany Street
	Alexandria, VA 22314

By EFS-Web:
. 
Any inquiry concerning this communication should be directed to the Central Reexamination Unit at telephone number 571-272-7705.
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This amendment is made solely to present the December 15, 2021 amendment in a form which is compliant with 37 CFR 1.173(b)(1) and (d).
        2 This paragraph was last amended in the response filed December 15, 2021.